DETAILED ACTION
Claims 1-15 are pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 7, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2020/0103859 (Ouyang) in view of U.S. Patent No. 5,630,070 (Dietrich).


Claim 1:
The cited prior art describes a line configuration planning device that determines a configuration of a production line, the line configuration planning device comprising: (Ouyang: “The present invention relates to a production line automatically allocating device and a production line automatically allocating method which is adapted for a production line automatically allocating device. More specifically, the production line automatically allocating device of the present invention determines production line allocation data according to products and machines on the production lines, and dynamically adjusts the production line allocation data according to feedback messages of the machines.” Paragraph 0002)
one or more storage devices; and (Ouyang: “First, please refer to FIG. 1A. The production line automatically allocating device 1 comprises a processor 11 and a storage 13, wherein both of them electrically connect to each other. The processor 11 may be any kind of processing units, Central Processing Units (CPU), microprocessors or a combination of any kind of computing circuits. The storage 13 may be a memory, a Universal Serial Bus (USB) disk, a hard disk, a compact disk (CD), a flash driver or other media and circuit capable of storing.” Paragraph 0029)
one or more processors, (Ouyang: “First, please refer to FIG. 1A. The production line automatically allocating device 1 comprises a processor 11 and a storage 13, wherein both of them electrically connect to each other. The processor 11 may be any kind of processing units, Central Processing Units (CPU), microprocessors or a combination of any kind of computing circuits. The storage 13 may be a memory, a Universal Serial Bus (USB) disk, a hard disk, a compact disk (CD), a flash driver or other media and circuit capable of storing.” Paragraph 0029)
wherein the one or more storage devices store: (Ouyang: “First, please refer to FIG. 1A. The production line automatically allocating device 1 comprises a processor 11 and a storage 13, wherein both of them electrically connect to each other. The processor 11 may be any kind of processing units, Central Processing Units (CPU), microprocessors or a combination of any kind of computing circuits. The storage 13 may be a memory, a Universal Serial Bus (USB) disk, a hard disk, a compact disk (CD), a flash driver or other media and circuit capable of storing.” Paragraph 0029)
operation information indicating an operating condition of a factory; (Ouyang: “wherein the plurality of machine function data D2 relate to the machine information of all machines on the production lines. More specifically, the plurality of machine function data D2 record all the machine information on the production lines and the functions which can be performed by each of machines.” Paragraph 0030)
equipment configuration information indicating a configuration of equipment including an automatic machine; (Ouyang: “each of machines on the production lines is set with sensors to detect the processing of the machine functions in order to transmit the plurality of machine status feedback data D3. The plurality of machine status feedback data D3 may comprise machine utilization status information, processing progress information, schedule information, completion information, malfunction information, etc., but not to limit the aforesaid content.” Paragraph 0030)
task information indicating a task type to be executed on a constituent element of a product; (Ouyang: “More particularly, please refer to FIG. 3A first. As for the machine function group data G1, the machine function S1 comprises three machines m.sub.1,1, m.sub.1,2 and m.sub.1,3 which are capable of performing an identical machine function, the machine function S2 comprises four machines m.sub.2,1, m.sub.2,2, m.sub.2,3 and m.sub.2,4 which are capable of performing an identical machine function, the machine function S3 comprises three machines m.sub.3,1, m.sub.3,2 and m.sub.3,3 which are capable of performing an identical machine function, the machine function S4 comprises three machines m.sub.4,1 and m.sub.4,2 which are capable of performing an identical machine function, and the machine function S5 comprises three machines m.sub.5,1, m.sub.5,2 and m.sub.5,3 which are capable of performing an identical machine function. It shall be noted that each of machine function comprises machines which are capable of executing similar machine function and may be a same brand or different brands. The performance differences between each of machines are within a tolerable level; therefore, the machines are replaceable with each other.” Paragraph 0042)

Ouyang does not explicitly describe task time information or production plan information as described below.  However, Dietrich teaches the task time information or production plan information as described below.  
task time information indicating a task time by a worker or the automatic machine associated with the task type; (Dietrich: see the resource requirements of the equipment as described in col. 16, lines 1-24; see the resource availability constraints as described in col. 20, lines 5-18)
product configuration information indicating a configuration of a to-be- produced product; and (Ouyang: “Next, please refer to FIG. 1B, which depicts a schematic view of a plurality of product fabrication process information which is recorded in the plurality of first fabrication process data D1. More specifically, the plurality of first fabrication process data D1 record production line machines or some functions of production line machines which have to be used when products are fabricated. For example, the plurality of first fabrication process data D1 records a plurality of fabrication process data of product P1, P2, P3 and P4. As for product P1, it needs to be processed with machine functions S1, S2, S3 and S5 on the production lines. As for product P2, it needs to be processed with machine functions S1, S3 and S5 on the production lines. As for product P3, it needs to be processed with machine functions S1, S2, S4 and S5 on the production line. As for product P4, it needs to be processed with machine functions S1, S3, S4 and S5 on the production line.” Paragraph 0031)
production plan information indicating a production volume and production period of the to-be-produced product, and (Dietrich: see the demand data as illustrated in table 2 and as described in col. 9, lines 20-33 and col. 15, lines 30-40 (i.e., production volume) and the lunch periods as described in col. 15, lines 30-67 (i.e., production period))
wherein the one or more processors (Ouyang: “First, please refer to FIG. 1A. The production line automatically allocating device 1 comprises a processor 11 and a storage 13, wherein both of them electrically connect to each other. The processor 11 may be any kind of processing units, Central Processing Units (CPU), microprocessors or a combination of any kind of computing circuits. The storage 13 may be a memory, a Universal Serial Bus (USB) disk, a hard disk, a compact disk (CD), a flash driver or other media and circuit capable of storing.” Paragraph 0029)
determine a task sequence during production of the to-be-produced product and the task time by the worker or the automatic machine for each task on the basis of the task information and the task time information, (Ouyang: “Then, please refer to FIG. 1C together, processor 11 establishes a plurality of machine function group data G1 according to the plurality of machine function data D2. Specifically, processor 11 groups all machines on production lines into the plurality of machine function group data G1 according to machine functions. In the first embodiment, the plurality of machine function group data G1 comprises five types of machine functions S1, S2, S3, S4 and S5. Afterwards, the processor 11 determines first production line allocation data M1 according to the plurality of machine function group data G1 and the plurality of first fabrication process data D1.” Paragraph 0032)
determine a required cycle time for producing the to-be-produced product on the basis of the production plan information, (Dietrich: see the usage times for producing the different products as described in col. 14, lines 1-16)
generate, on the basis of the determined task sequence, task time, and required cycle time, an allocation proposal for the worker and the automatic machine such that an estimated cycle time for producing the to-be-produced product is less than or equal to the required cycle time, and (Ouyang: “Moreover, in one embodiment, the storage is further configured to store an optimization function, and the processor is further configured to determine the first production line allocation data M1 according to the optimization function, the plurality of machine function group data G1 and the plurality of first fabrication process data D1. More specifically, the plurality of machine function group data G1 and the plurality of first fabrication process data D1 may comprise relevant weights such that the production line automatically allocating device 1 can utilize each of the weights and the optimization function to determine the first production line allocation data M1. It shall be noted that the optimization function is a profit function, a cost function, a time function, etc. which is based on operation-related factors (e.g. the total amount of order, priority of products, priority of client, idling time of machine, processing speed of machine, processing quality of machine, stock of materials, date of delivery, current condition of production line). People skilled in this field can understand optimization functions and accordingly design the optimization functions, and then select the proper function for the real demands.” Paragraph 0035; Dietrich: see the usage times for producing the different products as described in col. 14, lines 1-16; see the resource requirements of the equipment as described in col. 16, lines 1-24; see the resource availability constraints as described in col. 20, lines 5-18; see the usage times for producing the different products as described in col. 14, lines 1-16)
determine a production line configuration for the to-be-produced product on the basis of the allocation proposal and the equipment configuration information. (Ouyang: “The following will describe how the production line automatically allocating device 1 determines the first production line allocation data M1.” Paragraph 0028; “Afterwards, the processor 11 determines first production line allocation data M1 according to the plurality of machine function group data G1 and the plurality of first fabrication process data D1.” Paragraph 0032)
One of ordinary skill in the art would have recognized that applying the known technique of Ouyang, namely, a production line allocation system, with the known techniques of Dietrich, namely, manufacturing resource planning optimization, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Ouyang to determine an optimal production line allocation with the teachings of Dietrich to optimize manufacturing resource planning would have been recognized by those of ordinary skill in the art as resulting in an improved production line configuration system (i.e., optimizing production line configuration based on various inputs of Ouyang based on the teachings of resource planning optimization based on various inputs in Dietrich).

Claim 7:
The cited prior art describes the line configuration planning device according to claim 1, wherein the one or more processors generate a job for the automatic machine to execute the tasks for producing the to-be-produced product on the basis of the allocation proposal. (Ouyang: “In one implementation of the second embodiment, the processor 11 generates a plurality of control commands according to the first production line allocation data M1, and then sends them to the plurality of fabrication process machines (not shown) via transceiver 21. In other words, when the production line automatically allocating device 2 dynamically updates the first production line allocation data M1, the production line automatically allocating device 2 also transmits the relevant control commands to the corresponding fabrication process machines on the production lines in order to handle emergencies on the production lines.” Paragraph 0039)

Claim 9:
Ouyang does not explicitly describe combination of allocations as described below.  However, Dietrich teaches the combination of allocations as described below.  
The cited prior art describes the line configuration planning device according to claim 1, 
wherein the one or more processors 
generate an allocation proposal for each of a plurality of types of to-be- produced products, and (Ouyang: “Moreover, in one embodiment, the storage is further configured to store an optimization function, and the processor is further configured to determine the first production line allocation data M1 according to the optimization function, the plurality of machine function group data G1 and the plurality of first fabrication process data D1. More specifically, the plurality of machine function group data G1 and the plurality of first fabrication process data D1 may comprise relevant weights such that the production line automatically allocating device 1 can utilize each of the weights and the optimization function to determine the first production line allocation data M1. It shall be noted that the optimization function is a profit function, a cost function, a time function, etc. which is based on operation-related factors (e.g. the total amount of order, priority of products, priority of client, idling time of machine, processing speed of machine, processing quality of machine, stock of materials, date of delivery, current condition of production line). People skilled in this field can understand optimization functions and accordingly design the optimization functions, and then select the proper function for the real demands.” Paragraph 0035; Dietrich: see the usage times for producing the different products as described in col. 14, lines 1-16; see the resource requirements of the equipment as described in col. 16, lines 1-24; see the resource availability constraints as described in col. 20, lines 5-18; see the usage times for producing the different products as described in col. 14, lines 1-16)
combine the allocation proposals to generate a combination of allocation proposals for producing the plurality of types of the to-be-produced products on one production line, and (Dietrich: “These two sets of constraints describe the set of all possible combinations of products that can be made with the available ingredients. Note that these constraints permit combinations that are inconsistent with the product demand. For example, the point x.sub.1 =12, x.sub.2 =12, x.sub.3 =0, x.sub.4 =0, x.sub.5 =0, x.sub.6 =0, x.sub.7 =0, x.sub.8 =0, x.sub.9 =0, x.sub.10 =0, which corresponds to making 12 cheese omelets and 12 plain omelets that are used in the cheese omelets and none of the other items, satisfies all of the material availability constraints and the non-negativity constraints. However, since the demand for cheese omelets is only 4, the point (12, 12, 0,0,0,0,0,0,0,0) is not likely to represent a good allocation of the available ingredients.” Col. 10, lines 54-65)
wherein the estimated cycle time of the combination of allocation proposals is less than or equal to the required cycle time of each of the plurality of types of the to-be-produced products. (Dietrich: “for each of the products employing, in its manufacture, one of said resources, totaling the usage time for each product of said one resource, and setting forth a relationship in the matrix row of said one resource providing for said totaling of resource usage time, said totaling of resource usage time being less than or equal to a maximum amount of resource usage time set forth in the corresponding resource constraint location of said vector.” Claim 8; “for each of the products employing, in its manufacture, one of said resources, totaling the usage time for each product of said one resource, and setting forth a relationship in the matrix row of said one resource providing for said totaling of resource usage time, said totaling of resource usage time being less than or equal to a maximum amount of resource usage time set forth in the corresponding resource constraint location of said vector.” Claim 10)
Ouyang and Dietrich are combinable for the same rationale as set forth above with respect to claim 1.

Claim 10:
The cited prior art describes a system, comprising: 
the line configuration planning device according to claim 1; and (Ouyang: “The present invention relates to a production line automatically allocating device and a production line automatically allocating method which is adapted for a production line automatically allocating device. More specifically, the production line automatically allocating device of the present invention determines production line allocation data according to products and machines on the production lines, and dynamically adjusts the production line allocation data according to feedback messages of the machines.” Paragraph 0002)

Ouyang does not explicitly describe order information as described below.  However, Dietrich teaches the order information as described below.  
a production management device, wherein the production management device (Dietrich: see the capacity requirements planning system as illustrated in figure 9)
generates the production plan information on the basis of received order information for the to-be- produced product, and (Dietrich: see the customer order information as described in Table 2; “For example, Table 2 shows that the customers have ordered six of the vegetable omelets. Accordingly, the foregoing quantities of each of the four ingredients of the vegetable omelet would be multiplied by six to obtain the total amount of raw materials employed in meeting the customer demand for vegetable omelet. Similar calculations would be employed for each of the other food products, and the results are to be summed together to give a grand total of the quantities of the raw materials of all the demanded food products. In the event that the restaurant has a cheese sandwich left over from a previous production run, which sandwich is to be used to meet the present customer demand, then the total amount of raw materials required for the present production run can be reduced by the amount in the left-over cheese sandwich.” Col. 7, lines 26-40)
transmits the production plan information to the line configuration planning device. (Dietrich: see the optimal resource allocation procedure communicating with the capacity requirements planning system via the data extractor as illustrated in figure 9; “Specifically, in Step 1, demand data, bill-of-material data, and inventory data are extracted from an MRP system or other manufacturing information system, fill-of-resource data and resource availability data are extracted from a CRP system or other manufacturing information system, and cost and revenue data is extracted from the MRP system, the CRP system, or some other manufacturing information system. In Step 2, the Optimal Resource Allocation Procedure processes this data, formulates the Linear Program, invokes an LP solver, extracts the optimal values of the LP variables, translates these values in to a shipment schedule and a production schedule. Then, in Step 3, the shipment schedule and the production schedule are inserted into the MRP system, the CRP system or the other manufacturing information system.” Col. 32, line 66 through col. 33, line 14)
Ouyang and Dietrich are combinable for the same rationale as set forth above with respect to claim 1.

Claim 11:
The cited prior art describes a method for a line configuration planning device to determine a production line configuration, (Ouyang: “The present invention relates to a production line automatically allocating device and a production line automatically allocating method which is adapted for a production line automatically allocating device. More specifically, the production line automatically allocating device of the present invention determines production line allocation data according to products and machines on the production lines, and dynamically adjusts the production line allocation data according to feedback messages of the machines.” Paragraph 0002)
wherein the line configuration planning device stores: (Ouyang: “First, please refer to FIG. 1A. The production line automatically allocating device 1 comprises a processor 11 and a storage 13, wherein both of them electrically connect to each other. The processor 11 may be any kind of processing units, Central Processing Units (CPU), microprocessors or a combination of any kind of computing circuits. The storage 13 may be a memory, a Universal Serial Bus (USB) disk, a hard disk, a compact disk (CD), a flash driver or other media and circuit capable of storing.” Paragraph 0029)
operation information indicating an operating condition of a factory; (Ouyang: “wherein the plurality of machine function data D2 relate to the machine information of all machines on the production lines. More specifically, the plurality of machine function data D2 record all the machine information on the production lines and the functions which can be performed by each of machines.” Paragraph 0030)
equipment configuration information indicating a configuration of equipment including an automatic machine; (Ouyang: “each of machines on the production lines is set with sensors to detect the processing of the machine functions in order to transmit the plurality of machine status feedback data D3. The plurality of machine status feedback data D3 may comprise machine utilization status information, processing progress information, schedule information, completion information, malfunction information, etc., but not to limit the aforesaid content.” Paragraph 0030)
task information indicating a task type to be executed on a constituent element of a product; (Ouyang: “More particularly, please refer to FIG. 3A first. As for the machine function group data G1, the machine function S1 comprises three machines m.sub.1,1, m.sub.1,2 and m.sub.1,3 which are capable of performing an identical machine function, the machine function S2 comprises four machines m.sub.2,1, m.sub.2,2, m.sub.2,3 and m.sub.2,4 which are capable of performing an identical machine function, the machine function S3 comprises three machines m.sub.3,1, m.sub.3,2 and m.sub.3,3 which are capable of performing an identical machine function, the machine function S4 comprises three machines m.sub.4,1 and m.sub.4,2 which are capable of performing an identical machine function, and the machine function S5 comprises three machines m.sub.5,1, m.sub.5,2 and m.sub.5,3 which are capable of performing an identical machine function. It shall be noted that each of machine function comprises machines which are capable of executing similar machine function and may be a same brand or different brands. The performance differences between each of machines are within a tolerable level; therefore, the machines are replaceable with each other.” Paragraph 0042)

Ouyang does not explicitly describe task time information or production plan information as described below.  However, Dietrich teaches the task time information or production plan information as described below.  
task time information indicating a task time by a worker or the automatic machine associated with the task type; (Dietrich: see the resource requirements of the equipment as described in col. 16, lines 1-24; see the resource availability constraints as described in col. 20, lines 5-18)
product configuration information indicating a configuration of a to-be- produced product; and (Ouyang: “Next, please refer to FIG. 1B, which depicts a schematic view of a plurality of product fabrication process information which is recorded in the plurality of first fabrication process data D1. More specifically, the plurality of first fabrication process data D1 record production line machines or some functions of production line machines which have to be used when products are fabricated. For example, the plurality of first fabrication process data D1 records a plurality of fabrication process data of product P1, P2, P3 and P4. As for product P1, it needs to be processed with machine functions S1, S2, S3 and S5 on the production lines. As for product P2, it needs to be processed with machine functions S1, S3 and S5 on the production lines. As for product P3, it needs to be processed with machine functions S1, S2, S4 and S5 on the production line. As for product P4, it needs to be processed with machine functions S1, S3, S4 and S5 on the production line.” Paragraph 0031)
production plan information indicating a production volume and production period of the to-be-produced product, and (Dietrich: see the demand data as illustrated in table 2 and as described in col. 9, lines 20-33 and col. 15, lines 30-40 (i.e., production volume) and the lunch periods as described in col. 15, lines 30-67 (i.e., production period))
wherein, in the method, the line configuration planning device (Ouyang: “First, please refer to FIG. 1A. The production line automatically allocating device 1 comprises a processor 11 and a storage 13, wherein both of them electrically connect to each other. The processor 11 may be any kind of processing units, Central Processing Units (CPU), microprocessors or a combination of any kind of computing circuits. The storage 13 may be a memory, a Universal Serial Bus (USB) disk, a hard disk, a compact disk (CD), a flash driver or other media and circuit capable of storing.” Paragraph 0029)
determines a task sequence during production of the to-be-produced product and the task time by the worker or the automatic machine for each task on the basis of the task information and the task time information, (Ouyang: “Then, please refer to FIG. 1C together, processor 11 establishes a plurality of machine function group data G1 according to the plurality of machine function data D2. Specifically, processor 11 groups all machines on production lines into the plurality of machine function group data G1 according to machine functions. In the first embodiment, the plurality of machine function group data G1 comprises five types of machine functions S1, S2, S3, S4 and S5. Afterwards, the processor 11 determines first production line allocation data M1 according to the plurality of machine function group data G1 and the plurality of first fabrication process data D1.” Paragraph 0032)
determines a required cycle time for producing the to-be-produced product on the basis of the production plan information, (Dietrich: see the usage times for producing the different products as described in col. 14, lines 1-16)
generates, on the basis of the determined task sequence, task time, and required cycle time, an allocation proposal for the worker and the automatic machine such that an estimated cycle time for producing the to-be- produced product is less than or equal to the required cycle time, and (Ouyang: “Moreover, in one embodiment, the storage is further configured to store an optimization function, and the processor is further configured to determine the first production line allocation data M1 according to the optimization function, the plurality of machine function group data G1 and the plurality of first fabrication process data D1. More specifically, the plurality of machine function group data G1 and the plurality of first fabrication process data D1 may comprise relevant weights such that the production line automatically allocating device 1 can utilize each of the weights and the optimization function to determine the first production line allocation data M1. It shall be noted that the optimization function is a profit function, a cost function, a time function, etc. which is based on operation-related factors (e.g. the total amount of order, priority of products, priority of client, idling time of machine, processing speed of machine, processing quality of machine, stock of materials, date of delivery, current condition of production line). People skilled in this field can understand optimization functions and accordingly design the optimization functions, and then select the proper function for the real demands.” Paragraph 0035; Dietrich: see the usage times for producing the different products as described in col. 14, lines 1-16; see the resource requirements of the equipment as described in col. 16, lines 1-24; see the resource availability constraints as described in col. 20, lines 5-18; see the usage times for producing the different products as described in col. 14, lines 1-16)
determines a production line configuration for the to-be-produced product on the basis of the allocation proposal and the equipment configuration information. (Ouyang: “The following will describe how the production line automatically allocating device 1 determines the first production line allocation data M1.” Paragraph 0028; “Afterwards, the processor 11 determines first production line allocation data M1 according to the plurality of machine function group data G1 and the plurality of first fabrication process data D1.” Paragraph 0032)
Ouyang and Dietrich are combinable for the same rationale as set forth above with respect to claim 1.

	
Claims 2-3, 5-6, 12-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2020/0103859 (Ouyang) in view of U.S. Patent No. 5,630,070 (Dietrich) and further in view of Mustafa Fatih Yegul, Fatih Safa Erenay, Soeren Striepe, Mustafa Yavuz, “Improving configuration of complex production lines via simulation-based optimization,” Computers & Industrial Engineering, Volume 109, 2017, Pages 295-312 (Yegul).


Claim 2:
Ouyang and Dietrich do not explicitly describe cost information as described below.  However, Yegul teaches the cost information as described below.  
The cited prior art describes the line configuration planning device according to claim 1, 
wherein the one or more storage devices store unit cost information indicating a unit cost of the worker and the equipment, and (Yegul: see the isolated cost of labor/part processed at the workstation and isolated cost of labor/part processed at the workstation as described in Table 3 and as described in section 4.3)
wherein the one or more processors (Ouyang: “First, please refer to FIG. 1A. The production line automatically allocating device 1 comprises a processor 11 and a storage 13, wherein both of them electrically connect to each other. The processor 11 may be any kind of processing units, Central Processing Units (CPU), microprocessors or a combination of any kind of computing circuits. The storage 13 may be a memory, a Universal Serial Bus (USB) disk, a hard disk, a compact disk (CD), a flash driver or other media and circuit capable of storing.” Paragraph 0029)
generate a plurality of allocation proposals including the allocation proposal, (Ouyang: “Moreover, in one embodiment, the storage is further configured to store an optimization function, and the processor is further configured to determine the first production line allocation data M1 according to the optimization function, the plurality of machine function group data G1 and the plurality of first fabrication process data D1. More specifically, the plurality of machine function group data G1 and the plurality of first fabrication process data D1 may comprise relevant weights such that the production line automatically allocating device 1 can utilize each of the weights and the optimization function to determine the first production line allocation data M1. It shall be noted that the optimization function is a profit function, a cost function, a time function, etc. which is based on operation-related factors (e.g. the total amount of order, priority of products, priority of client, idling time of machine, processing speed of machine, processing quality of machine, stock of materials, date of delivery, current condition of production line). People skilled in this field can understand optimization functions and accordingly design the optimization functions, and then select the proper function for the real demands.” Paragraph 0035; Dietrich: see the usage times for producing the different products as described in col. 14, lines 1-16; see the resource requirements of the equipment as described in col. 16, lines 1-24; see the resource availability constraints as described in col. 20, lines 5-18; see the usage times for producing the different products as described in col. 14, lines 1-16)
determine a cost of each of the plurality of allocation proposals on the basis of the unit cost information, and (Yegul: see the objection function that defines the profit associated with station configuration variables as described in section 4.3 utilizing equations 5-6; see the simulations of various solutions as illustrated in simulation-based optimization approaches as described in section 5; see the isolated cost of labor/part processed at the workstation and isolated cost of labor/part processed at the workstation as described in Table 3 and as described in section 4.3)
select the allocation proposal from among the plurality of allocation proposals on the basis of the cost of each of the plurality of allocation proposals. (Yegul: see the selection of the BestSolution in the various simulations as described in sections 5.2 and 5.3 and 5.4; see the objection function that defines the profit associated with station configuration variables as described in section 4.3 utilizing equations 5-6; see the simulations of various solutions as illustrated in simulation-based optimization approaches as described in section 5; see the isolated cost of labor/part processed at the workstation and isolated cost of labor/part processed at the workstation as described in Table 3 and as described in section 4.3)
One of ordinary skill in the art would have recognized that applying the known technique of Ouyang, namely, a production line allocation system, and the known techniques of Dietrich, namely, manufacturing resource planning optimization, with the known techniques of Yegul, namely, optimizing complex production lines, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Ouyang to determine an optimal production line allocation and the teachings of Dietrich to optimize manufacturing resource planning with the teachings of Yegul to optimize complex production lines would have been recognized by those of ordinary skill in the art as resulting in an improved production line configuration system (i.e., optimizing production line configuration based on various inputs of Ouyang based on the teachings of resource planning optimization based on various inputs in Dietrich and the teachings of optimizing complex production lines based on various inputs in Yegul).

Claim 3:
Ouyang and Dietrich do not explicitly describe capability information as described below.  However, Yegul teaches the capability information as described below.  
The cited prior art describes the line configuration planning device according to claim 1, 
wherein the one or more storage devices store capability information indicating a capability of the worker and the equipment, and (Yegul: see the number of machines and type of workers employed at the workstation and processing time at workstation as described in Table 3 and as described in section 4.3)
wherein the one or more processors (Ouyang: “First, please refer to FIG. 1A. The production line automatically allocating device 1 comprises a processor 11 and a storage 13, wherein both of them electrically connect to each other. The processor 11 may be any kind of processing units, Central Processing Units (CPU), microprocessors or a combination of any kind of computing circuits. The storage 13 may be a memory, a Universal Serial Bus (USB) disk, a hard disk, a compact disk (CD), a flash driver or other media and circuit capable of storing.” Paragraph 0029)
generate a plurality of allocation proposals including the allocation proposal, (Ouyang: “Moreover, in one embodiment, the storage is further configured to store an optimization function, and the processor is further configured to determine the first production line allocation data M1 according to the optimization function, the plurality of machine function group data G1 and the plurality of first fabrication process data D1. More specifically, the plurality of machine function group data G1 and the plurality of first fabrication process data D1 may comprise relevant weights such that the production line automatically allocating device 1 can utilize each of the weights and the optimization function to determine the first production line allocation data M1. It shall be noted that the optimization function is a profit function, a cost function, a time function, etc. which is based on operation-related factors (e.g. the total amount of order, priority of products, priority of client, idling time of machine, processing speed of machine, processing quality of machine, stock of materials, date of delivery, current condition of production line). People skilled in this field can understand optimization functions and accordingly design the optimization functions, and then select the proper function for the real demands.” Paragraph 0035; Dietrich: see the usage times for producing the different products as described in col. 14, lines 1-16; see the resource requirements of the equipment as described in col. 16, lines 1-24; see the resource availability constraints as described in col. 20, lines 5-18; see the usage times for producing the different products as described in col. 14, lines 1-16)
determine a task quality of each of the plurality of allocation proposals on the basis of the capability information, and (Yegul: “For each path/solution, the simulation model is run and the corresponding expected total profit value is reported as a measure of solution quality. The following pseudo-algorithm explains the steps of the proposed ACO algorithm.” Section 5.3; “We consider two metrics for evaluating the performances of the proposed simulation-based optimization methods: solution quality and required computation time. Solution quality is captured by the expected total profit associated with the best solution found by each metaheuristic.” Section 6.2; see the objection function that defines the profit associated with station configuration variables as described in section 4.3 utilizing equations 5-6; see the simulations of various solutions as illustrated in simulation-based optimization approaches as described in section 5; see the isolated cost of labor/part processed at the workstation and isolated cost of labor/part processed at the workstation as described in Table 3 and as described in section 4.3)
select the allocation proposal from among the plurality of allocation proposals on the basis of the task quality of each of the plurality of allocation proposals. (Yegul: see the selection of the BestSolution in the various simulations as described in sections 5.2 and 5.3 and 5.4; see the objection function that defines the profit associated with station configuration variables as described in section 4.3 utilizing equations 5-6; see the simulations of various solutions as illustrated in simulation-based optimization approaches as described in section 5; see the isolated cost of labor/part processed at the workstation and isolated cost of labor/part processed at the workstation as described in Table 3 and as described in section 4.3)
Ouyang, Dietrich, and Yegul are combinable for the same rationale as set forth above with respect to claim 2.

Claim 5:
Ouyang and Dietrich do not explicitly describe cost information as described below.  However, Yegul teaches the cost information as described below.  
The cited prior art describes the line configuration planning device according to claim 1, 
wherein the one or more storage devices store unit cost information indicating a unit cost of the worker and the equipment, and (Yegul: see the isolated cost of labor/part processed at the workstation and isolated cost of labor/part processed at the workstation as described in Table 3 and as described in section 4.3)
wherein the one or more processors determine a cost of the allocation proposal on the basis of the unit cost information, and present the cost in an output device. (Ouyang: see the optimization output as illustrated in figure 1; “Tables 6 and 7 display the performances of the solutions found by each simulation-based optimization algorithm for the test-bed and real-life problems (respectively) under different demand and inventory cost scenarios.” Section 6.1; “Moreover, in one embodiment, the storage is further configured to store an optimization function, and the processor is further configured to determine the first production line allocation data M1 according to the optimization function, the plurality of machine function group data G1 and the plurality of first fabrication process data D1. More specifically, the plurality of machine function group data G1 and the plurality of first fabrication process data D1 may comprise relevant weights such that the production line automatically allocating device 1 can utilize each of the weights and the optimization function to determine the first production line allocation data M1. It shall be noted that the optimization function is a profit function, a cost function, a time function, etc. which is based on operation-related factors (e.g. the total amount of order, priority of products, priority of client, idling time of machine, processing speed of machine, processing quality of machine, stock of materials, date of delivery, current condition of production line). People skilled in this field can understand optimization functions and accordingly design the optimization functions, and then select the proper function for the real demands.” Paragraph 0035; Dietrich: see the usage times for producing the different products as described in col. 14, lines 1-16; see the resource requirements of the equipment as described in col. 16, lines 1-24; see the resource availability constraints as described in col. 20, lines 5-18; see the usage times for producing the different products as described in col. 14, lines 1-16)
Ouyang, Dietrich, and Yegul are combinable for the same rationale as set forth above with respect to claim 2.

Claim 6:
Ouyang and Dietrich do not explicitly describe capability information as described below.  However, Yegul teaches the capability information as described below.  
The cited prior art describes the line configuration planning device according to claim 1, 
wherein the one or more storage devices store capability information indicating a capability of the worker and the equipment, and (Yegul: see the number of machines and type of workers employed at the workstation and processing time at workstation as described in Table 3 and as described in section 4.3)
wherein the one or more processors determine a task quality of the allocation proposal on the basis of the capability information, and present the task quality in an output device. (Yegul: “For each path/solution, the simulation model is run and the corresponding expected total profit value is reported as a measure of solution quality. The following pseudo-algorithm explains the steps of the proposed ACO algorithm.” Section 5.3; “We consider two metrics for evaluating the performances of the proposed simulation-based optimization methods: solution quality and required computation time. Solution quality is captured by the expected total profit associated with the best solution found by each metaheuristic.” Section 6.2; see the objection function that defines the profit associated with station configuration variables as described in section 4.3 utilizing equations 5-6; see the simulations of various solutions as illustrated in simulation-based optimization approaches as described in section 5; see the isolated cost of labor/part processed at the workstation and isolated cost of labor/part processed at the workstation as described in Table 3 and as described in section 4.3)
Ouyang, Dietrich, and Yegul are combinable for the same rationale as set forth above with respect to claim 2.

Claim 12:
Ouyang and Dietrich do not explicitly describe cost information as described below.  However, Yegul teaches the cost information as described below.  
The cited prior art describes the method according to claim 11, 
wherein the line configuration planning device stores unit cost information indicating a unit cost of the worker and the equipment, and (Yegul: see the isolated cost of labor/part processed at the workstation and isolated cost of labor/part processed at the workstation as described in Table 3 and as described in section 4.3)
wherein, in the method, the line configuration planning device (Ouyang: “First, please refer to FIG. 1A. The production line automatically allocating device 1 comprises a processor 11 and a storage 13, wherein both of them electrically connect to each other. The processor 11 may be any kind of processing units, Central Processing Units (CPU), microprocessors or a combination of any kind of computing circuits. The storage 13 may be a memory, a Universal Serial Bus (USB) disk, a hard disk, a compact disk (CD), a flash driver or other media and circuit capable of storing.” Paragraph 0029)
generates a plurality of allocation proposals including the allocation proposal, (Ouyang: “Moreover, in one embodiment, the storage is further configured to store an optimization function, and the processor is further configured to determine the first production line allocation data M1 according to the optimization function, the plurality of machine function group data G1 and the plurality of first fabrication process data D1. More specifically, the plurality of machine function group data G1 and the plurality of first fabrication process data D1 may comprise relevant weights such that the production line automatically allocating device 1 can utilize each of the weights and the optimization function to determine the first production line allocation data M1. It shall be noted that the optimization function is a profit function, a cost function, a time function, etc. which is based on operation-related factors (e.g. the total amount of order, priority of products, priority of client, idling time of machine, processing speed of machine, processing quality of machine, stock of materials, date of delivery, current condition of production line). People skilled in this field can understand optimization functions and accordingly design the optimization functions, and then select the proper function for the real demands.” Paragraph 0035; Dietrich: see the usage times for producing the different products as described in col. 14, lines 1-16; see the resource requirements of the equipment as described in col. 16, lines 1-24; see the resource availability constraints as described in col. 20, lines 5-18; see the usage times for producing the different products as described in col. 14, lines 1-16)
determines a cost of each of the plurality of allocation proposals on the basis of the unit cost information, and (Yegul: see the objection function that defines the profit associated with station configuration variables as described in section 4.3 utilizing equations 5-6; see the simulations of various solutions as illustrated in simulation-based optimization approaches as described in section 5; see the isolated cost of labor/part processed at the workstation and isolated cost of labor/part processed at the workstation as described in Table 3 and as described in section 4.3)
selects the allocation proposal from among the plurality of allocation proposals on the basis of the cost of each of the plurality of allocation proposals. (Yegul: see the selection of the BestSolution in the various simulations as described in sections 5.2 and 5.3 and 5.4; see the objection function that defines the profit associated with station configuration variables as described in section 4.3 utilizing equations 5-6; see the simulations of various solutions as illustrated in simulation-based optimization approaches as described in section 5; see the isolated cost of labor/part processed at the workstation and isolated cost of labor/part processed at the workstation as described in Table 3 and as described in section 4.3)
Ouyang, Dietrich, and Yegul are combinable for the same rationale as set forth above with respect to claim 2.

Claim 13:
Ouyang and Dietrich do not explicitly describe capability information as described below.  However, Yegul teaches the capability information as described below.  
The cited prior art describes the method according to claim 11, 
wherein the line configuration planning device stores capability information indicating a capability of the worker and the equipment, and (Yegul: see the number of machines and type of workers employed at the workstation and processing time at workstation as described in Table 3 and as described in section 4.3)
wherein, in the method, the line configuration planning device (Ouyang: “First, please refer to FIG. 1A. The production line automatically allocating device 1 comprises a processor 11 and a storage 13, wherein both of them electrically connect to each other. The processor 11 may be any kind of processing units, Central Processing Units (CPU), microprocessors or a combination of any kind of computing circuits. The storage 13 may be a memory, a Universal Serial Bus (USB) disk, a hard disk, a compact disk (CD), a flash driver or other media and circuit capable of storing.” Paragraph 0029)
generates a plurality of allocation proposals including the allocation proposal, (Ouyang: “Moreover, in one embodiment, the storage is further configured to store an optimization function, and the processor is further configured to determine the first production line allocation data M1 according to the optimization function, the plurality of machine function group data G1 and the plurality of first fabrication process data D1. More specifically, the plurality of machine function group data G1 and the plurality of first fabrication process data D1 may comprise relevant weights such that the production line automatically allocating device 1 can utilize each of the weights and the optimization function to determine the first production line allocation data M1. It shall be noted that the optimization function is a profit function, a cost function, a time function, etc. which is based on operation-related factors (e.g. the total amount of order, priority of products, priority of client, idling time of machine, processing speed of machine, processing quality of machine, stock of materials, date of delivery, current condition of production line). People skilled in this field can understand optimization functions and accordingly design the optimization functions, and then select the proper function for the real demands.” Paragraph 0035; Dietrich: see the usage times for producing the different products as described in col. 14, lines 1-16; see the resource requirements of the equipment as described in col. 16, lines 1-24; see the resource availability constraints as described in col. 20, lines 5-18; see the usage times for producing the different products as described in col. 14, lines 1-16)
determines a task quality of each of the plurality of allocation proposals on the basis of the capability information, and (Yegul: “For each path/solution, the simulation model is run and the corresponding expected total profit value is reported as a measure of solution quality. The following pseudo-algorithm explains the steps of the proposed ACO algorithm.” Section 5.3; “We consider two metrics for evaluating the performances of the proposed simulation-based optimization methods: solution quality and required computation time. Solution quality is captured by the expected total profit associated with the best solution found by each metaheuristic.” Section 6.2; see the objection function that defines the profit associated with station configuration variables as described in section 4.3 utilizing equations 5-6; see the simulations of various solutions as illustrated in simulation-based optimization approaches as described in section 5; see the isolated cost of labor/part processed at the workstation and isolated cost of labor/part processed at the workstation as described in Table 3 and as described in section 4.3)
selects the allocation proposal from among the plurality of allocation proposals on the basis of the task quality of each of the plurality of allocation proposals. (Yegul: see the selection of the BestSolution in the various simulations as described in sections 5.2 and 5.3 and 5.4; see the objection function that defines the profit associated with station configuration variables as described in section 4.3 utilizing equations 5-6; see the simulations of various solutions as illustrated in simulation-based optimization approaches as described in section 5; see the isolated cost of labor/part processed at the workstation and isolated cost of labor/part processed at the workstation as described in Table 3 and as described in section 4.3)
Ouyang, Dietrich, and Yegul are combinable for the same rationale as set forth above with respect to claim 2.

Claim 15:
Ouyang and Dietrich do not explicitly describe cost information as described below.  However, Yegul teaches the cost information as described below.  
The cited prior art describes the method according to claim 11, 
wherein the line configuration planning device stores unit cost information indicating a unit cost of the worker and the equipment, and (Yegul: see the isolated cost of labor/part processed at the workstation and isolated cost of labor/part processed at the workstation as described in Table 3 and as described in section 4.3)
wherein, in the method, the line configuration planning device determines a cost of the allocation proposal on the basis of the unit cost information, and presents the cost in an output device. (Ouyang: see the optimization output as illustrated in figure 1; “Tables 6 and 7 display the performances of the solutions found by each simulation-based optimization algorithm for the test-bed and real-life problems (respectively) under different demand and inventory cost scenarios.” Section 6.1; “Moreover, in one embodiment, the storage is further configured to store an optimization function, and the processor is further configured to determine the first production line allocation data M1 according to the optimization function, the plurality of machine function group data G1 and the plurality of first fabrication process data D1. More specifically, the plurality of machine function group data G1 and the plurality of first fabrication process data D1 may comprise relevant weights such that the production line automatically allocating device 1 can utilize each of the weights and the optimization function to determine the first production line allocation data M1. It shall be noted that the optimization function is a profit function, a cost function, a time function, etc. which is based on operation-related factors (e.g. the total amount of order, priority of products, priority of client, idling time of machine, processing speed of machine, processing quality of machine, stock of materials, date of delivery, current condition of production line). People skilled in this field can understand optimization functions and accordingly design the optimization functions, and then select the proper function for the real demands.” Paragraph 0035; Dietrich: see the usage times for producing the different products as described in col. 14, lines 1-16; see the resource requirements of the equipment as described in col. 16, lines 1-24; see the resource availability constraints as described in col. 20, lines 5-18; see the usage times for producing the different products as described in col. 14, lines 1-16)
Ouyang, Dietrich, and Yegul are combinable for the same rationale as set forth above with respect to claim 2.





Claims 4, 8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2020/0103859 (Ouyang) in view of U.S. Patent No. 5,630,070 (Dietrich) and further in view of U.S. Patent Application Publication No. 2007/0288287 (Hayler).


Claim 4:
Ouyang and Dietrich do not explicitly describe output as described below.  However, Hayler teaches the output as described below.  
The cited prior art describes the line configuration planning device according to claim 1, wherein the one or more processors present, in an output device, the worker and the equipment to which tasks for producing the to-be-produced product are allocated. (Ouyang: “Moreover, in one embodiment, the storage is further configured to store an optimization function, and the processor is further configured to determine the first production line allocation data M1 according to the optimization function, the plurality of machine function group data G1 and the plurality of first fabrication process data D1. More specifically, the plurality of machine function group data G1 and the plurality of first fabrication process data D1 may comprise relevant weights such that the production line automatically allocating device 1 can utilize each of the weights and the optimization function to determine the first production line allocation data M1. It shall be noted that the optimization function is a profit function, a cost function, a time function, etc. which is based on operation-related factors (e.g. the total amount of order, priority of products, priority of client, idling time of machine, processing speed of machine, processing quality of machine, stock of materials, date of delivery, current condition of production line). People skilled in this field can understand optimization functions and accordingly design the optimization functions, and then select the proper function for the real demands.” Paragraph 0035; Dietrich: see the usage times for producing the different products as described in col. 14, lines 1-16; see the resource requirements of the equipment as described in col. 16, lines 1-24; see the resource availability constraints as described in col. 20, lines 5-18; see the usage times for producing the different products as described in col. 14, lines 1-16; Hayler: “Output device 110 can a monitor, printer, or the like. Input device 105 is coupled to a processor 120 via input interface 115. Input interface 115 can be any type of interface appropriate for receiving information from input device 105 and providing such information to processor 120.” Paragraph 0019; “Selection of the worker assignment output screen button produces an output such as that illustrated in FIG. 10. The output illustrated in FIG. 10 provides the overall work schedule, as well as additional information regarding the work schedule, based upon the input information.” Paragraph 0034)
One of ordinary skill in the art would have recognized that applying the known technique of Ouyang, namely, a production line allocation system, and the known techniques of Dietrich, namely, manufacturing resource planning optimization, with the known techniques of Hayler, namely, generating a work schedule, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Ouyang to determine an optimal production line allocation and the teachings of Dietrich to optimize manufacturing resource planning with the teachings of Hayler to optimize a work schedule would have been recognized by those of ordinary skill in the art as resulting in an improved production line configuration system (i.e., optimizing production line configuration based on various inputs of Ouyang based on the teachings of resource planning optimization based on various inputs in Dietrich and the teachings of optimizing a work schedule based on various inputs in Hayler).

Claim 8:
Ouyang and Dietrich do not explicitly describe output as described below.  However, Hayler teaches the output as described below.  
The cited prior art describes the line configuration planning device according to claim 1, wherein the one or more processors generate a written instruction for the worker to execute the tasks for producing the to-be-produced product on the basis of the allocation proposal. (Ouyang: “Moreover, in one embodiment, the storage is further configured to store an optimization function, and the processor is further configured to determine the first production line allocation data M1 according to the optimization function, the plurality of machine function group data G1 and the plurality of first fabrication process data D1. More specifically, the plurality of machine function group data G1 and the plurality of first fabrication process data D1 may comprise relevant weights such that the production line automatically allocating device 1 can utilize each of the weights and the optimization function to determine the first production line allocation data M1. It shall be noted that the optimization function is a profit function, a cost function, a time function, etc. which is based on operation-related factors (e.g. the total amount of order, priority of products, priority of client, idling time of machine, processing speed of machine, processing quality of machine, stock of materials, date of delivery, current condition of production line). People skilled in this field can understand optimization functions and accordingly design the optimization functions, and then select the proper function for the real demands.” Paragraph 0035; Dietrich: see the usage times for producing the different products as described in col. 14, lines 1-16; see the resource requirements of the equipment as described in col. 16, lines 1-24; see the resource availability constraints as described in col. 20, lines 5-18; see the usage times for producing the different products as described in col. 14, lines 1-16; Hayler: “Output device 110 can a monitor, printer, or the like. Input device 105 is coupled to a processor 120 via input interface 115. Input interface 115 can be any type of interface appropriate for receiving information from input device 105 and providing such information to processor 120.” Paragraph 0019; “Selection of the worker assignment output screen button produces an output such as that illustrated in FIG. 10. The output illustrated in FIG. 10 provides the overall work schedule, as well as additional information regarding the work schedule, based upon the input information.” Paragraph 0034)
Ouyang, Dietrich, and Hayler are combinable for the same rationale as set forth above with respect to claim 4.

Claim 14:
Ouyang and Dietrich do not explicitly describe output as described below.  However, Hayler teaches the output as described below.  
The cited prior art describes the method according to claim 11, wherein the line configuration planning device presents, in an output device, the worker and the equipment to which tasks for producing the to-be-produced product are allocated. (Ouyang: “Moreover, in one embodiment, the storage is further configured to store an optimization function, and the processor is further configured to determine the first production line allocation data M1 according to the optimization function, the plurality of machine function group data G1 and the plurality of first fabrication process data D1. More specifically, the plurality of machine function group data G1 and the plurality of first fabrication process data D1 may comprise relevant weights such that the production line automatically allocating device 1 can utilize each of the weights and the optimization function to determine the first production line allocation data M1. It shall be noted that the optimization function is a profit function, a cost function, a time function, etc. which is based on operation-related factors (e.g. the total amount of order, priority of products, priority of client, idling time of machine, processing speed of machine, processing quality of machine, stock of materials, date of delivery, current condition of production line). People skilled in this field can understand optimization functions and accordingly design the optimization functions, and then select the proper function for the real demands.” Paragraph 0035; Dietrich: see the usage times for producing the different products as described in col. 14, lines 1-16; see the resource requirements of the equipment as described in col. 16, lines 1-24; see the resource availability constraints as described in col. 20, lines 5-18; see the usage times for producing the different products as described in col. 14, lines 1-16; Hayler: “Output device 110 can a monitor, printer, or the like. Input device 105 is coupled to a processor 120 via input interface 115. Input interface 115 can be any type of interface appropriate for receiving information from input device 105 and providing such information to processor 120.” Paragraph 0019; “Selection of the worker assignment output screen button produces an output such as that illustrated in FIG. 10. The output illustrated in FIG. 10 provides the overall work schedule, as well as additional information regarding the work schedule, based upon the input information.” Paragraph 0034)
Ouyang, Dietrich, and Hayler are combinable for the same rationale as set forth above with respect to claim 4.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. 2003/0208389 describes preparing a production plan.
U.S. Patent Application Publication No. 2002/0059089 describes drafting a production plan based on worker cost.
U.S. Patent Application Publication No. 2002/0143418 describes product cost analysis using labor cost and equipment cost.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E EVERETT whose telephone number is (571)272-2851. The examiner can normally be reached Monday-Friday 8:00 am to 5:00 pm (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher E. Everett/Primary Examiner, Art Unit 2116